17-3693
     Markaj v. Barr
                                                                                   BIA
                                                                           A096 263 931

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 7th day of July, two thousand twenty.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            RAYMOND J. LOHIER, JR.,
 9            JOSEPH F. BIANCO,
10                 Circuit Judges.
11   _____________________________________
12
13   DENADA MARKAJ,
14            Petitioner,
15
16                    v.                                         17-3693
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Erin O’Neil-Baker, Hartford
24                                    Legal Group, LLC, Hartford, CT.
25
26   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
27                                    Attorney General; Leslie McKay,
28                                    Senior Litigation Counsel;
29                                    Madeline Henley, Trial Attorney,
30                                    Office of Immigration Litigation,
31                                    United States Department of
32                                    Justice, Washington, DC.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner   Denada    Markaj,        a   native   and    citizen   of

 6   Albania, seeks review of a January 31, 2018 decision of the

 7   BIA, denying her motion to reopen.            In re Denada Markaj, No.

 8   A096 263 931 (B.I.A. Jan. 31, 2018).           We assume the parties’

 9   familiarity with the underlying facts and procedural history.

10       The applicable standards of review are well established.

11   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69 (2d Cir.

12   2008).    In   her   motion    to       reopen,   Markaj     argued   that

13   conditions in Albania had materially changed for members of

14   both the Greek Orthodox church and a proposed social group of

15   unaccompanied women such that she was eligible for asylum.

16       It is undisputed that Markaj’s 2017 motion to reopen was

17   untimely filed more than eight years after her removal order

18   became final in 2009.         See 8 U.S.C. § 1229a(c)(7)(C)(i);

19   8 C.F.R. § 1003.2(c)(2).      However, the time limitation does

20   not apply if reopening is sought to apply for asylum and the

21   motion “is based on changed country conditions arising in the

22   country of nationality or the country to which removal has

                                         2
 1   been ordered, if such evidence is material and was not

 2   available and would not have been discovered or presented at

 3   the previous proceeding.”      8 U.S.C. § 1229a(c)(7)(C)(ii);

 4   8 C.F.R. § 1003.2(c)(3)(ii).   The BIA did not err in finding

 5   that Markaj failed to demonstrate such conditions.

 6       As the BIA found, Markaj’s evidence does not discuss the

 7   persecution of any Greek Orthodox practitioners, much less

 8   increased persecution.   Further, the BIA reasonably concluded

 9   that evidence of sporadic attacks against ethnically Greek

10   Albanians was not material because Markaj is not ethnically

11   Greek and such incidents were on the decline.    See 8 U.S.C.

12   § 1229a(c)(7)(C)(ii).

13       The BIA also did not err in concluding that Markaj had

14   not established that conditions had materially changed for

15   her proposed social group of unaccompanied women.    Although

16   the country conditions evidence states that Albanian women

17   are subject to employment and societal discrimination and

18   domestic violence, it does not discuss unaccompanied women

19   and thus does not establish that such women are viewed as a

20   distinct group in Albania or that conditions for such women

21   have materially changed.   See 8 U.S.C. § 1229a(c)(7)(C)(ii);

22   see also In re M-E-V-G-, 26 I. & N. Dec. 227, 237, 244 (B.I.A.

                                    3
 1   2014) (providing standard for social group).

 2       Accordingly, because Markaj did not establish a material

 3   change in country conditions, the BIA did not abuse its

 4   discretion in denying her motion to reopen as untimely.        See

 5   8 U.S.C.    § 1229a(c)(7)(C).       Because   this   finding    is

 6   dispositive, we do not reach her arguments regarding her prima

 7   facie eligibility for relief.

 8       For the foregoing reasons, the petition for review is

 9   DENIED.    All pending motions and applications are DENIED and

10   stays VACATED.

11                           FOR THE COURT:
12                           Catherine O’Hagan Wolfe,
13                           Clerk of Court




                                     4